—Order, Supreme Court, New York County (Harold Tompkins, J.), entered July 24, 1997, which, inter alia, directed the turnover and delivery to respondent Commissioner of the shares of stock and proprietary leases to cooperative apartments in the Manhattan building known as 885 West End Avenue, unanimously affirmed, without costs. Appeal from the decision of the same court and Justice dated June 19, 1997 unanimously dismissed, without costs, as taken from a nonappealable paper.
The subject tax warrants were properly issued and gave rise to a perfected lien on appellant’s property (Marine Midland Bank-Cent. v Gleason, 47 NY2d 758). The subsequent levy upon the warrants was also proper, since the statutes at issue do not specifically require “return” of warrants issued to employees or officials of the Tax Department within 60 days. Moreover, issuance of the warrants by the Commissioner to Tax Department employees did not remove them from the constructive possession of the Commissioner (see, State of New York v Seligson, 212 F2d 111, 114). Concur — Sullivan, J. P., Rosenberger, Wallach, Tom and Saxe, JJ.